Citation Nr: 0500200	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of service connection for a 
heart disorder, to include Wolff-Parkinson-White Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from May 1952 to February 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO which denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for a heart disorder based on a finding that new 
and material evidence had not been submitted since the last 
final disallowance of record.


FINDINGS OF FACT

1.  In a December 1999 Board decision, the Board determined 
that new and material evidence had not been submitted 
sufficient to reopen the claim of service connection for a 
heart condition to include Wolff-Parkinson-White syndrome.  

2.  The evidence submitted since the December 1999 Board 
decision does not bear directly and substantially upon the 
issues at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1999 Board decision 
denying the veteran's claim to reopen the issue of 
entitlement to service connection for a heart disorder to 
include Wolff-Parkinson-White syndrome is not new and 
material, and thus, the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5104, 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA prescribes 
VA duties to notify the claimant of evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  

In an August 2001 letter, the veteran was notified of the 
evidence needed to substantiate his claim.  However, with 
regard to the duty to help him obtain evidence, that is a 
duty that VA has in connection with an original claim or a 
claim for an increased evaluation.  In a claim such as this, 
where he has previously had the advantage of VA's assistance, 
but the claim was nevertheless denied and the denial became 
final, the duty to assist does not arise until new and 
material evidence has been received with which to reopen the 
claim.  Only then does the claim take on the character of an 
original claim, and VA has a duty to assist him in developing 
evidence in support thereof.  If the rule were otherwise, the 
concept of finality in the VA adjudication process would be a 
nullity.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  It does not apply to the veteran's 
application to reopen, which was received prior to that date.  
The Board will consider this claim under that version of 
38 C.F.R. § 3.156 which is set forth herein below.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104(a).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Historically, the RO initially denied the veteran's claim of 
service connection for a heart disability in an unappealed 
March 1964 rating decision.  In September 1981, the Board 
denied the claim.  The Board found that Wolff-Parkinson-White 
syndrome was a congenital heart abnormality that preexisted 
service and was not incurred or aggravated therein.  

The veteran has consistently maintained that his heart 
trouble began during service and that had he been afforded an 
electrocardiogram (EKG) during service, his heart condition 
would have been diagnosed during service and that he would 
have been discharged as a result.  The veteran further argues 
that because his heart condition was not diagnosed during 
service, his underlying organic heart condition, 
Wolff-Parkinson-White syndrome, was aggravated during service 
beyond the natural progression of the disease.  The veteran 
asserts that aggravation of his pre-existing condition could 
have been avoided if his in-service complaints of heart 
trouble were properly addressed.  


The evidence considered by the Board at the time of its 
September 1981 decision consisted of the veteran's service 
medical records and numerous private and VA outpatient 
treatment reports, examination reports, hospital reports, 
from the 1960's and 1970's as well as letters from doctors, 
family members and friends, and the transcript of testimony 
provided at a personal hearing in March 1981.  This evidence 
essentially showed that the veteran had a longstanding 
history of recurrent tachycardia, with complaints in the 
1950's.  The evidence also noted that the veteran had a 
diagnosis of Wolff-Parkinson-White syndrome.  The statements 
from the veteran's family members, friends, and the veteran 
himself report that the veteran began to complain of heart 
problems during service and thereafter.  Competent medical 
evidence of record revealed that the veteran's 
Wolff-Parkinson-White syndrome productive of severe 
tachycardia was present during service.  

Based on the evidence of record at the time of the September 
1981 decision, the Board concluded that the veteran had been 
treated for cardiac arrhythmia as early as 1955 and that the 
underlying cardiac pathology demonstrated that the veteran 
suffered from Wolff-Parkinson-White syndrome which was a 
congenital heart abnormality.  The Board determined that the 
disorder, by its nature, was present before and during 
service.  Since the cardiovascular status was unremarkable 
throughout the veteran's tour of active duty, the Board 
concluded that there was no reasonable basis for concluding 
that the congenital heart disorder was either incurred in or 
aggravated by service.  

Then, in rating decisions of April 1996 and August 1998, the 
RO denied the veteran's claims to reopen the issue of 
entitlement to service connection for a heart disorder, to 
include Wolff-Parkinson-White syndrome.  The veteran timely 
appealed the August 1998 rating decision, and the Board 
issued a decision in December 1999 finding that new and 
material evidence had not been submitted sufficient to reopen 
the claim of service connection for a heart disorder, to 
include Wolff-Parkinson-White syndrome.  

Evidence added to the record since the September 1981 Board 
decision, and considered at the time of the December 1999 
Board decision, consisted of private treatment records from 
1962 to 1980 showing treatment for a cardiac disorder.  In 
particular, a November 1962 electrocardiogram (EKG) revealed 
probable congenital abnormality of the conducting system.  
Statements from private physicians, dated in 1979, 1980, and 
1981 noted that the veteran was seen and treated for periodic 
tachycardia and Wolff-Parkinson-White syndrome.  It was noted 
that the disability dated back to service.  Other private 
treatment records from 1996-1997 noted that the veteran was 
treated for a heart disability.  A transcript of a July 1998 
personal hearing testimony reflects that the veteran 
described difficulties and symptoms associated with his heart 
condition during service.  At his hearing, the veteran 
submitted medical research documents and an opinion of the VA 
General Counsel (GC).  The medical documents revealed that 
Wolff-Parkinson-White syndrome occurred in approximately 4 
out of 100,000 people, that the disorder was one of the most 
common causes of tachy-arrhythmia in infants and children.  
The treatise also provided that the disorder was present at 
birth and may manifest as early as during the first year of 
life or as late as age 60.  

The GC opinion provided that service connection may be 
granted for disease (not defects) of congenital, development, 
or familial origin.  In the cases discussed in the opinion, 
it was concluded that service connection was warranted if the 
evidence, as a whole, established that the familial 
conditions were incurred or aggravated during service within 
the meaning of VA law and regulations.  See VAOPGCPREC 82-90; 
56 Fed. Reg. 45711 (1990).  The Board determined that the 
aforementioned evidence was not new and material, and thus 
denied the veteran's claim to reopen the issue of service 
connection for heart disorder to include Wolff-Parkinson-
White syndrome.  

In July 2000, the veteran once again submitted a claim to 
reopen the issue of service connection for a heart disorder, 
to include Wolff-Parkinson-White syndrome.  The veteran 
reiterated his contentions that his heart trouble began 
during service and was not properly addressed at that time.  
The veteran further reiterated his belief 


that had he been afforded an EKG during service, his medical 
condition would have been established during service and 
medical documentation of in-service aggravation would exist.

In this case, the evidence added to the record since the 
Board's December 1999 decision consists of lay statements 
from family and friends noting that the veteran's heart 
symptoms began during service.  The veteran also submitted 
duplicative medical evidence already associated with the 
claims file, including private treatment records and medical 
opinions from the 1960's, 1970's, 1980's and 1990's.  

The veteran submitted a written statement indicating that he 
had no additional medical evidence to submit in support of 
his claim, and that VA already had all the information and 
evidence necessary to grant the claim on appeal.  

In this case, the appellant has not submitted new and 
material evidence to the record since the Board's December 
1999 decision.  The Board notes that the veteran's assertions 
regarding the initial onset of his heart trouble are not new 
as they were been previously addressed in the December 1999 
Board decisions.  In addition, the evidence submitted since 
the December 1999 Board decision simply reiterates assertions 
that have already been considered by the RO and the Board.

In this case, the evidence submitted to the record since the 
December 1999 Board decision is not new and material.  It is 
not material to the issue at hand because it does not consist 
of evidence that would tend to show that the veteran's 
congenital abnormality of Wolff-Parkinson-White syndrome was 
aggravated during service, beyond the natural progression of 
the disease.  The lay and competent evidence of record is 
duplicative of evidence previously considered.  

In light of the foregoing, the Board finds that the appellant 
has not submitted new and material evidence so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2001).  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a heart disorder, to 
include Wolff-Parkinson-White syndrome, the appeal is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


